                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 DAMIAN AYARZAGOITIA,
                                                Case No. 1:19-cv-000136-BLW
                      Plaintiff,
                                                SUCCESSIVE REVIEW ORDER
        v.

 NANCY A. BERRYHILL, Acting
 Commissioner of Social Security
 Administration,

                      Defendant.


       Chief Magistrate Judge Ronald E. Bush entered an Initial Review Order in this

matter requiring Plaintiff to file an amended complaint. (Dkt. 13.) The Court now reviews

Plaintiff’s Third Amended Civil Complaint (Dkt. 17) pursuant to the screening standards

set forth in the Initial Review Order. For the following reasons, this case will be

dismissed with prejudice for failure to state a claim upon which relief can be granted.

                   REVIEW OF THIRD AMENDED COMPLAINT

1.            Factual Allegations


       Plaintiff alleges that he was receiving monthly social security disability insurance

survivor benefits based upon the work history of his father, until Plaintiff was



SUCCESSIVE REVIEW ORDER - 1
imprisoned. The benefits stopped on May 3, 2017. “Shortly thereafter, [he] sent Social

Security Administration a letter requesting an appeal form so [he] could appeal the

suspension of [his] benefits.” (Dkt. 17, p. 2.) He did not receive a response to his letter.

He has not produced a copy of the letter.

             Plaintiff asserts that it is cruel and unusual punishment for the government to

suspend social security disability payments based upon incarceration. He also asserts that

his due process rights were violated, because he did not have an opportunity to pursue an

appeal or have a hearing when he requested a form to file an appeal of the suspension of

benefits.

2.     Exhaustion of Administrative Remedies


       To bring a claim in federal court regarding changes in social security benefits, a

person is required to exhaust his remedies under the Social Security Act. See 42 U.S.C. §

405(g). Exhaustion requires that a person who is denied benefits follow all of the steps to

appeal before an administrative law judge and the Appeals Council. See Hironymous v.

Bowen, 800 F.2d 888, 894 (9th Cir. 1986). Plaintiff has not exhausted his administrative

remedies, but blames the Social Security Administration for his failure. Because

Plaintiff’s claims are otherwise subject to dismissal, the Court need not address the

exhaustion issue, which would require factual development of the record.



SUCCESSIVE REVIEW ORDER - 2
3.     Statutory Suspension of Benefits


       Congress intended and provided for the suspension of disability, old-age,

retirement, supplemental security income, and survivor benefits to incarcerated citizens.1

See 42 U.S.C. §§ 402(x)(1)(A)(i), 42 U.S.C. § 1382(e)(1)(A); Schweiker v. Wilson, 450

U.S. 221, 224 (1981). In other words, all social security benefits cease upon

incarceration, regardless of the nature of the benefits. See Eads v. Secretary of DHHS,

983 F.2d 815, 816 (7th Cir. 1993) (“There are two social security disability benefit

programs—Disability Insurance, for people who have qualified for social security

benefits by paying social security taxes for the relevant period, and Supplemental

Security Income, for people who have not. But the pertinent regulations are the same for

the two programs.”).

       Plaintiff admits that he was incarcerated when the benefits stopped. He further

assumes that the benefits stopped because of incarceration. (Dkt. 17, p. 2.) He has no

statutory or other right to receive social security benefits in prison. Thus, any claim made



       1
        The predecessor statute was 42 U.S.C. § 423(f).




SUCCESSIVE REVIEW ORDER - 3
under the statute fails to state a claim upon which relief can be granted and will be

dismissed with prejudice.

4.       Eighth Amendment Cruel and Unusual Punishment


         Prisoners are protected by the Eighth Amendment, which prohibits cruel and

unusual punishment. See Farmer v. Brennan, 511 U.S. 825, 832 (1994); Johnson v.

Lewis, 217 F.3d 726, 731 (9th Cir. 2000). The Eighth Amendment “embodies broad and

idealistic concepts of dignity, civilized standards, humanity, and decency.” Estelle v.

Gamble, 429 U.S. 97, 102 (1976). To state a claim under the Eighth Amendment,

Plaintiff must state facts showing that he is “incarcerated under conditions posing a

substantial risk of serious harm,” or that he has been deprived of “the minimal civilized

measure of life’s necessities” as a result of Defendants’ actions. Farmer v. Brennan, 511

U.S. at 834.

         Plaintiff receives room, board, medical and dental care, disability care and

accommodations, and other necessities of life from the Idaho Department of Correction,

which is funded by Idaho taxpayers.2 Therefore, he cannot complain that the absence of

federal social security benefits is cruel and unusual punishment. Idaho taxpayers are also



2 If he is not receiving the necessities of life, his remedy is to file a grievance with, and then a lawsuit against,
IDOC officials.




SUCCESSIVE REVIEW ORDER - 4
federal taxpayers, and Congress intends that they not pay twice for Plaintiff’s necessities

of life.

           Other courts have rejected similar cruel and unusual punishment challenges. See,

e.g., Jones v. Heckler, 774 F.2d 997, 998 (10th Cir. 1985). This claim will be dismissed

with prejudice for failure to state a claim upon which relief can be granted.

5.         Fourteenth Amendment Substantive Due Process


           In Butler v. Apfel, 144 F.3d 622 (9th Cir. 1998), a state prison inmate challenged

the constitutionality of the suspension-of-benefits statute, and the federal district court

dismissed the complaint for failure to state a claim upon which relief can be granted. On

appeal, the United States Court of Appeals for the Ninth Circuit held that 42 U.S.C. §

402(x) did not violate substantive due process. See 144 F.3d at 625 & n.1. The Court

rejected that due process argument because there is a rational basis for the statute—

conserving social security resources—and the fundamental needs of inmates such as

food, shelter, clothing, and medical care are provided during the period of incarceration.

Id.

           The Fourth, Eleventh, Second, Tenth, and Eighth Circuits have held likewise. Id.

This Court agrees. The substantive due process claim will be dismissed with prejudice for

failure to state a claim upon which relief can be granted.



SUCCESSIVE REVIEW ORDER - 5
6.     Fourteenth Amendment Procedural Due Process


       Plaintiff asserts that he did not have access to an appeal process when the Social

Security Administrative failed to provide him with an appeal form. This claim is subject

to summary dismissal based on the facts alleged in the Third Amended Complaint and

because amendment would be futile.

       In Butler, the prisoner appealed, and he was afforded only a telephonic hearing.

He complained that he should have been afforded an in-person hearing. However, the

Ninth Circuit court determined that, because the “statute leaves no room for discretion

[and] the only issue is whether [the benefits recipient] is a convicted felon serving time in

prison,” any argument for additional due process protections fails. Id.

       Likewise, here, Plaintiff claims that the Social Security Administration should

have sent him an appeal form. He produces no copy of the letter and shows no effort on

his part to follow up or otherwise file an appeal without a form within the proper time

frame. For example, he does not show that he sent a second letter stating that he did not

receive a form and that he desired that his letter be considered an appeal. He did not send

a letter asking for his appeal time to be re-instated, given his lack of an appeal form.

       The Court concludes that sufficient procedural due process protections for Plaintiff



SUCCESSIVE REVIEW ORDER - 6
existed regarding the availability of an appeal, and he has produced no facts showing that

any appeal would have been successful, given his admission of incarceration when the

benefits ceased. This claim will be dismissed for failure to state a claim upon which relief

can be granted, as the law is clear that admission of incarceration equals cessation of

benefits—with no room for other arguments.

7.     Fourteenth Amendment Equal Protection


          Plaintiff also alleges an equal protection argument. The Ninth Circuit rejected

the plaintiff’s equal protection argument in Butler v. Apfel. See 144 F.3d at 625. The

court reasoned that the “government’s proffered motive, conserving welfare resources, is

legitimate and its actions rationally related to that motive.” Id. at 626.

       Further, this Court rejects Plaintiff’s argument that incarcerated felons eligible for

social security benefits are not similarly situated to probationers or parolees, because

prisoners’ necessities of life are paid for by the state, and probationers and parolees must

pay for their own room, board, necessities, and supervisory costs of probation or parole.

This claim is frivolous and fails to state a claim upon which relief can be granted.




SUCCESSIVE REVIEW ORDER - 7
8.      Conclusion


        Plaintiff’s Eighth Amendment cruel and unusual punishment claim, his Fourteenth

Amendment substantive and procedural due process claims, and his Fourteenth

Amendment equal protection claim fail to state a claim upon which relief can be granted

and subject to dismissal with prejudice. Accordingly, the entire case will be dismissed

with prejudice.

                                         ORDER

        IT IS ORDERED:

     1. Plaintiff’s Third Amended Complaint (Dkt. 17), and this entire case, are

        DISMISSED with prejudice for failure to state a claim upon which relief can be

        granted.

     2. Plaintiff’s Motion for Extension of Time (Dkt. 16) is GRANTED. The Third

        Amended Complaint is deemed timely filed.

     3. The Motions in the Social Security Procedural Order (Dkt. 5) are DENIED as

        MOOT.




SUCCESSIVE REVIEW ORDER - 8
